           Case 1:16-md-02753-LM Document 1210 Filed 07/02/20 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE

                                                       )
IN RE:                                                 )     MDL NO. 2753
                                                       )
ATRIUM MEDICAL CORP. C-QUR MESH                        )     MDL Docket No.
PRODUCTS LIABILITY LITIGATION                          )     1:16-md-02753-LM
                                                       )
                                                       )     ALL CASES
                                                       )

                     PLAINTIFFS’ AND DEFENDANTS’ JOINT AGENDA
                        FOR JULY 9, 2020 STATUS CONFERENCE

          Now come the parties in the above-entitled multidistrict litigation and jointly submit the

below agenda items, with a brief description of the items at issue, in preparation for the Status

Conference to be held on July 9, 2020:

I.        First Two Cases

          A.     Selection Process

          Pursuant to this Court’s Order Regarding Selection of Plaintiffs for Trial and

Miscellaneous Pre-Trial Matters (MDL Dkt. 1169), on May 14 and 15, 2020, the parties exchanged

strikes and picks to arrive at the first two cases to be tried. Plaintiffs struck Vollmar, Amy, Case

No. 1:17-cv-00704, and Defendants struck Hicks, Daniel, Case No. 1:17-cv-00070. Pursuant to

this Court’s order, neither of these two cases is “eligible to be the first or second case tried.” (MDL

Dkt. 1169 at 2.) On May 15, 2020, the parties selected the following two cases for the first two

trials:

          1.     Barron, Carrie, Case No. 1:17-cv-00742-LM (by Plaintiffs),

          2.     Hickinbottom, Juanita, Case No. 1:17-cv-00713-LM (by Defendants).

          The Court’s order, as subsequently amended with respect to deadlines, directed the parties

to “attempt to reach agreement on the first case to be tried (between the two cases selected by the
         Case 1:16-md-02753-LM Document 1210 Filed 07/02/20 Page 2 of 6



parties), the manner of trial (e.g., length of trial), and the timing of the trial of the second case to

be tried (which shall be the remaining case of the two cases selected by the parties). (MDL Dkt.

1169 at 3.) The Order directed the parties by July 8, 2020 to “submit a report to the Court

indicating those matters as to which agreement has been reached and setting forth their positions

as to all matters where agreement was not reached.” (MDL Dkt. 1169 at 3, MDL Dkt. 1203 at 4.)

The parties have been conferring in good faith, as directed by the Court.

        If agreement is not reached on the first case to be tried, the Court’s order provides that “the

Court will select from the two cases chosen by the parties, and will address other matters of

disagreement, on or before [July 13, 2020].” (MDL Dkt. 1169 at 3, MDL Dkt. 1203 at 4.)

        The parties will submit their respective positions to the Court on July 8, 2020 in accordance

with the Court’s Scheduling Order and the parties will be prepared to discuss their positions at the

status conference or at a separate hearing, should the Court decide that a separate hearing on this

topic would be helpful.

        B.      Status of Hickinbottom

        On June 12, 2020, Defendants moved for summary judgment in Hickinbottom.

(Hickinbottom Dkt. 85, 86.) Plaintiff did not oppose the motion. The parties will address the

implications of this development in one of the first two trial cases and related deadlines in their

July 8 submission.

II.     Trial Logistics and Procedures

        The parties would appreciate an opportunity to confer with the Court at the next status

conference regarding various trial logistics and procedural issues. This will help the parties better

prepare for trial and also to consider the Court’s offer of a bench trial.




                                                   2
        Case 1:16-md-02753-LM Document 1210 Filed 07/02/20 Page 3 of 6



III.   Pending Daubert Motions

       The Court ordered for the trial-pick cases that the parties file dispositive and Daubert

motions by June 12. (MDL Dkt. 1203 at 4.) The parties have understood the Court’s deadline to

apply to Daubert motions for experts whom the parties have retained for trial and agree to reserve

any objection to the admissibility of testimony that a party designates from a deposition or presents

live at trial from a non-specially retained expert (such as a treating physician), including whether

any such testimony is admissible opinion testimony under Fed. R. Evid. 701-702. The following

Daubert motions are currently pending:

       A.        Plaintiffs’ Motions to Exclude or Limit Defendants’ Experts in Barron

            1.      Plaintiffs’ Motion to Exclude the Testimony and Opinions of Dr. Stephen
                    Spiegelberg, Ph.D. (Barron Dkt. 88);

            2.      Plaintiffs’ Motion to Exclude the Opinions and Testimony of Defendant’s
                    Expert Dr. Steven R. Little, Ph.D. (Barron Dkt. 89);

            3.      Plaintiffs’ Motion to Exclude the Opinions, Testimony and Report of Defense
                    Expert Howard L. Beaton, M.D., FACS (Barron Dkt. 90, 91);

            4.      Plaintiffs’ Motion to Exclude the Testimony and Opinions of Dr. Richard
                    Jacobs, M.D., Ph.D. (Barron Dkt. 103).

       B.        Defendants’ Motions to Exclude or Limit Plaintiffs’ Experts in Barron

            1.      Defendants’ Motion to Exclude Certain Opinions and Testimony of Howard
                    Langstein, M.D. (Barron Dkt. 92, 93);

            2.      Defendants’ Motion to Exclude Certain Opinions and Testimony pf Scott
                    Guelcher, Ph.D. (Barron Dkt. 96, 97);

            3.      Defendants’ Motion to Exclude Certain Opinions and Testimony pf Prof. Dr.
                    Med. Uwe Klinge (Barron Dkt. 98, 99);

            4.      Defendants’ Motion to Exclude Certain Opinions and Testimony of Russell F.
                    Dunn, Ph.D. (Barron Dkt. 100, 101).

       C.        Plaintiffs’ Motions to Exclude or Limit Defendants’ Experts in Hickinbottom

            1.      Plaintiffs’ Motion to Exclude the Opinions and Testimony of Defendant’s
                    Expert Dr. Steven R. Little, Ph.D. (Hickinbottom Dkt. 83);

                                                 3
        Case 1:16-md-02753-LM Document 1210 Filed 07/02/20 Page 4 of 6



            2.        Plaintiffs’ Motion to Exclude the Testimony and Opinions of Dr. Stephen
                      Spiegelberg, Ph.D. (Hickinbottom Dkt. 84).

       D.          Defendants’ Motions to Exclude or Limit Plaintiffs’ Experts in Hickinbottom

             1.        Defendants’ Motion to Exclude Certain Opinions and Testimony pf Scott
                       Guelcher, Ph.D. (Hickinbottom Dkt. 87, 88);

             2.        Defendants’ Motion to Exclude Certain Opinions and Testimony pf Prof. Dr.
                       Med. Uwe Klinge (Hickinbottom Dkt. 89, 90);

             3.        Defendants’ Motion to Exclude Certain Opinions and Testimony of Russell F.
                       Dunn, Ph.D. (Hickinbottom Dkt. 91, 92).

IV.    Dispositive Motions

       A.          Defendants’ Motions

                 1.     Defendants’ Motion for Summary Judgment in Barron (Barron Dkt. 94, 95);

                 2.     Defendants’ Motion for Summary Judgment in Hickinbottom (Hickinbottom
                        Dkt. 85, 86).

       B.          Plaintiffs’ Motion

                 1.     Plaintiffs’ Motion to Strike Affirmative Defenses to Long Form Complaints
                        of Bellwether Plaintiffs, or Alternately, for Partial Summary Judgment (MDL
                        Dkt. 1206).

V.     Fact Witness Depositions

       In the Trial Pool cases, the parties continue to conduct depositions of sales representatives.

The parties agreed to reserve depositions of family members (other than spouses who are making

claims) until such time as they are designated as trial witnesses. The parties have not yet

commenced depositions of other family members, but will confer with respect to such depositions.

VI.    Alternative Dispute Resolution

       Plaintiffs believe that the current procedural posture of the bellwether cases and the MDL

as a whole make the timing ideal for the parties to engage in Court-ordered mediation to determine

the feasibility of resolving the cases in this MDL. Defendants note that the Court has already



                                                  4
         Case 1:16-md-02753-LM Document 1210 Filed 07/02/20 Page 5 of 6



established August 3, 2020 as the deadline for the parties to hold a settlement conference regarding

the first case.

VII.    Outstanding Meet and Confer Issues

        The parties continue to meet and confer regarding various other matters, but none has

reached an impasse requiring court intervention.

Dated: July 2, 2020                           Respectfully submitted,

                                              /s/ Katherine Armstrong
                                              Mark S. Cheffo
                                              Katherine Armstrong
                                              Paul LaFata
                                              DECHERT LLP
                                              Three Bryant Park
                                              1095 Sixth Avenue
                                              New York, New York 10036
                                              Tel: (212) 698-3500
                                              Fax: (212) 698-3599
                                              mark.cheffo@dechert.com
                                              katherine.armstrong@dechert.com
                                              paul.lafata@dechert.com

                                              Pierre A. Chabot – NHBA # 17606
                                              WADLEIGH, STARR & PETERS, PLLC
                                              95 Market Street
                                              Manchester, NH 03101
                                              Tel: (603) 669-4140
                                              pchabot@wadleighlaw.com

                                              Attorneys for Defendants




                                                 5
         Case 1:16-md-02753-LM Document 1210 Filed 07/02/20 Page 6 of 6



                                   CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2020, I electronically transmitted the foregoing document

to the Clerk’s Office using the CM/ECF System for filing and transmittal of Notice of Electronic

Filing to all counsel of record.

                                            /s/ Caroline Power
                                            Caroline Power




                                               6
